Citation Nr: 1529164	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for altered awareness, to include seizures and mild confusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981 and from February 2003 to July 2003 in the U.S. Air Force.  He also served for approximately 25 years in the Air National Guard of Kansas (National Guard) from 1981 to 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2012, the Veteran filed a notice of disagreement (NOD) only as to the issue on appeal.  In April 2013, the RO issued a statement of the case (SOC), and the Veteran perfected an appeal of such decision in May 2013.  Subsequently, a supplemental SOC (SSOC) was issued by the RO in September 2013.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for altered awareness, to include seizures and mild confusion, a condition he alleges that began in or around June 2010.  See February 2012 Statement, November 2012 NOD.  He maintains that he developed this condition due to exposure to "several conventional munitions and special weapons" and "chemicals including paints and solvents and asbestos" in addition to "[m]ultiple vaccines given" for Anthrax, Yellow Fever, Small Pox, Typhoid, and meningococcal disease.  See February 2012 Statement.  In addition, the Veteran states that exposure to DEET repellant, pesticide-treated uniforms, and smoke from burning trash and feces in service may also have caused his condition.  See id.  The Veteran also reports that his treating neurologist, Dr. S. Alseoudi, has indicated that the "damage" to his brain could have been caused by a chemical that he was exposed to in the past and that the effects of such exposure, such as seizures, might not show up for many years.  See November 2012 NOD.

The Board's review of the record reveals that the Veteran has not been afforded a VA examination with respect to his claimed condition.  Based on the evidence currently on file, and in consideration of the Veteran's report of his neurologist's statement concerning a possible etiology related to chemical exposure, the Board believes that the threshold requirements discussed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), are met with respect to this claim, warranting an examination in accordance with the duty to assist.  See November 2012 NOD.  Accordingly, a remand for a VA examination with an etiological opinion is necessary.

With respect to Veteran's National Guard service, the record shows that he served with the Air National Guard of Kansas.  Although the claims file contains the Veteran's service personnel records dating to 2003, it is not clear whether his complete service personnel records from his Air National Guard service have been associated with the claims file.  Specifically, the record contains a March 2012 response from Defense Personnel Records Imaging System (DPRIS) to the RO indicating that service personnel records dating after 2003 were unavailable and referring the RO to the Air Reserve Personnel Center (ARPC).  A May 2012 report shows that the RO contacted the ARPC by telephone concerning the Veteran's outstanding service personnel records and that the ARPC received the RO's request and forwarded the requested records to the RO.  However, it's unclear what, if any, records were forwarded to the RO by the ARPC and what date range those records covered, as the Veteran's service personnel records dating from 2003 are still missing from the claims file.  Therefore, on remand, the AOJ should attempt to obtain his complete service personnel records and to verify all periods of ACDUTRA and INACDUTRA and from his Air National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his personnel records are unavailable, such a fact should be documented, in writing, in the record.

Finally, the RO should seek clarification from the Veteran as to whether he seeks service connection based on any alleged exposure to asbestos.  In his September 2011 claim, the Veteran denied asbestos exposure, but in his February 2012 statement he cited asbestos as one of the harmful materials he was exposed to in service.  In April 2012, the RO sent a letter to the Veteran requesting clarification on this point, but the record contains no response from the Veteran.  Because the Veteran's allegations have been inconsistent with respect to asbestos, remand for one additional attempt at clarification on this issue is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting clarification as to whether his current claim for service connection is premised upon an allegation of asbestos exposure during his military service.  If so, the Veteran should be asked to provide specific details concerning any alleged asbestos exposure.

2.  Contact any appropriate source, to include the National Personnel Records Center, the Veteran's Air National Guard Unit, or the Air Reserve Personnel Center, to (a) obtain all service treatment and personnel records and (b) verify the Veteran's periods of ACDUTRA and/or INACDUTRA.  Following such development, make a formal finding regarding each of the Veteran's periods ACDUTRA and/or INACDUTRA, describing such periods in terms of specific dates.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of the claimed condition resulting in altered awareness, to include seizures and mild confusion.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following questions:

(A) Identify all current diagnoses related to altered awareness, to include seizures and mild confusion.

(B) For each currently diagnosed disorder found, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include the Veteran's exposure to various chemicals, including from munitions and weapons, paints and solvents, vaccinations, and herbicides such as DEET that he alleges he was exposed to in service?  In offering such opinion, the examiner should consider the Veteran's allegations that, specifically during his deployment to Ecuador in 2005, that he experienced stomach cramps, diarrhea, fever, weakness, headaches, swollen stiff joints, muscle aches, and redness of the eyes and tearing; and also that he was sick for a few days after receiving vaccinations, particularly for Anthrax.  See February 2012 Statement. November 2012 NOD.  

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and records of all medical treatment. All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




